Exhibit 10.2
EXECUTION COPY
PLEDGE AND SECURITY AGREEMENT
among
FIRST UNITED ETHANOL, LLC,
as Pledgor
SOUTHWEST GEORGIA ETHANOL, LLC,
as Company
and
WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
Dated as of February 4, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Credit Agreement and UCC Definitions
    3  
Section 1.03 Rules of Interpretation
    3  
 
       
ARTICLE II PLEDGE AND GRANT OF SECURITY INTEREST
    3  
 
       
Section 2.01 Granting Clause
    3  
Section 2.02 Delivery of Collateral
    4  
Section 2.03 Retention of Certain Rights
    4  
Section 2.04 Obligations Unconditional
    5  
Section 2.05 Waiver
    6  
 
       
ARTICLE III SECURITY EVENTS OF DEFAULT
    6  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    7  
 
       
Section 4.01 Organization; Power; Compliance with Law and Contractual
Obligations
    7  
Section 4.02 Due Authorization; Non-Contravention
    7  
Section 4.03 Validity
    7  
Section 4.04 Beneficial Ownership; Pledged Equity Interests
    7  
Section 4.05 No Prior Assignment
    7  
Section 4.06 No Other Financing Documents
    8  
Section 4.07 Name; Organizational Number
    8  
Section 4.08 Capital Adequacy; Etc.
    8  
Section 4.09 Perfection of Security Interest
    8  
 
       
ARTICLE V COVENANTS OF THE PLEDGOR
    9  
 
       
Section 5.01 Defense of Collateral
    9  
Section 5.02 Limitation of Liens
    9  
Section 5.03 No Other Filings
    9  
Section 5.04 No Sale of Collateral
    9  
Section 5.05 No Impairment of Security
    9  
Section 5.06 Filing of Bankruptcy, Proceedings
    9  
Section 5.07 Distributions
    9  
Section 5.08 Maintenance of Records
    10  
Section 5.09 Name; Jurisdiction of Organization
    10  
Section 5.10 Amendments to Organizational Documents
    10  
Section 5.11 Perfection
    10  
Section 5.12 Information Concerning Collateral
    11  
Section 5.13 Payment of Taxes
    11  

 

i 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VI REMEDIES UPON SECURITY EVENT OF DEFAULT
    11  
 
       
Section 6.01 Remedies Upon a Security Event of Default
    11  
Section 6.02 Minimum Notice Period
    12  
Section 6.03 Sale of Collateral
    12  
Section 6.04 Actions Taken by the Collateral Agent
    13  
Section 6.05 Private Sales
    13  
Section 6.06 Compliance With Limitations and Restrictions
    13  
Section 6.07 No Impairment of Remedies
    13  
 
       
ARTICLE VII FURTHER ASSURANCES
    14  
 
       
Section 7.01 Attorney-in-Fact
    14  
Section 7.02 Delivery of Collateral; Proxy
    14  
Section 7.03 Place of Business; Location of Records
    14  
Section 7.04 Waiver of Transfer Restrictions
    15  
Section 7.05 The Company’s Consent and Covenant
    15  
Section 7.06 Foreclosure
    15  
Section 7.07 Waiver of Rights of Subrogation
    15  
Section 7.08 Application of Proceeds
    15  
Section 7.09 Limitation on Duty of the Collateral Agent with Respect to the
Collateral
    16  
Section 7.10 Termination of Security Interest
    16  
 
       
ARTICLE VIII MISCELLANEOUS
    16  
 
       
Section 8.01 Amendments, Etc.
    16  
Section 8.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW
    17  
Section 8.03 Benefits of Agreement
    18  
Section 8.04 Expenses
    18  
Section 8.05 Interest
    18  
Section 8.06 Counterparts; Effectiveness
    19  
Section 8.07 Entire Agreement
    19  
Section 8.08 No Waiver; Cumulative Remedies
    19  
Section 8.09 Notices and Other Communications
    19  
Section 8.10 Reinstatement
    20  
Section 8.11 Rights of the Collateral Agent
    21  
Section 8.12 Severability
    21  
Section 8.13 Successions and Assignments
    21  
Section 8.14 Survival
    21  
Section 8.15 Time
    22  
Section 8.16 Waiver of Consequential Damages, Etc.
    22  

 

ii 



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Irrevocable Proxy
 
       
Exhibit B
  —   Transfer Document
 
       
Exhibit C
  —   Schedule of Security Filings
 
       
Schedule I
  —   Description of Pledged Equity Interests

 

iii 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT, dated as of February 4, 2011 (this
“Agreement”), is entered into by and among FIRST UNITED ETHANOL, LLC, a limited
liability company organized and existing under the laws of the State of Georgia
(the “Pledgor”), SOUTHWEST GEORGIA ETHANOL, LLC, a limited liability company
organized and existing under the laws of State of Georgia and a
debtor-in-possession under Chapter 11 of the Bankruptcy Code (as defined below)
(the “Company”), and WESTLB AG, NEW YORK BRANCH, in its capacity as collateral
agent (together with its successors in such capacity, the “Collateral Agent”)
for the Senior Secured Parties.
RECITALS
WHEREAS, the Company has entered into that certain Debtor-In-Possession Credit
Agreement, dated as of February 4, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Company
as borrower, each of the lenders from time to time party thereto (the
“Lenders”), the Collateral Agent and WESTLB AG, NEW YORK BRANCH, as
Administrative Agent for the Lenders and as Issuing Bank, pursuant to which,
among other things, the Lenders have committed to make loans (“Loans”) to, and
for the benefit of, the Company;
WHEREAS, the Pledgor directly owns interests in the Company and will obtain
benefits as a result of the Loans;
WHEREAS, as of the date hereof, the Pledgor is the sole member and owns one
hundred percent (100%) of the Equity Interests with respect to the Class A
membership interests of the Company; and
WHEREAS, it is a requirement under the Credit Agreement that the Pledgor execute
and deliver this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the Lenders to enter into the Credit Agreement and to make the advances of
credit to the Company contemplated thereby, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the Company and the Pledgor hereby agree with the
Collateral Agent, for the benefit of the Senior Secured Parties, as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:
“Agent” has the meaning provided in the Credit Agreement.
“Bond Lien” has the meaning given in Section 5.02 (Limitation of Liens).

 

 



--------------------------------------------------------------------------------



 



“Collateral” has the meaning given in Section 2.01 (Granting Clause).
“Collateral Agent” has the meaning given in the preamble to this Agreement.
“Company” has the meaning given in the preamble to this Agreement.
“Credit Agreement” has the meaning given in the recitals to this Agreement.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.
“Financing Documents” has the meaning given in the Credit Agreement.
“Lenders” has the meaning given in the recitals to this Agreement.
“Loans” has the meaning given in the recitals to this Agreement.
“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness (as such term is defined in the Credit Agreement) and obligations,
howsoever arising, owed to the Agents (as such term is defined in the Credit
Agreement), the Lenders, or any other Senior Secured Party of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Company of any Insolvency or Liquidation
Proceeding (as such term is defined in the Intercreditor Agreement) naming the
Company as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding, pursuant to the terms of the
Credit Agreement or any of the other Financing Documents, including all
principal, interest, fees, charges, expenses, attorneys’ fees and expenses,
accountants’ fees and Consultants’ (as such term is defined in the Credit
Agreement) fees payable by the Company hereunder or thereunder.
“Pledged Equity Interests” has the meaning given in Section 2.01 (Granting
Clause).
“Pledgor” has the meaning given in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------



 



“Security Default” means a Default under, and as defined in, the Credit
Agreement.
“Security Discharge Date” means the date on which (a) all outstanding
Commitments (as defined in the Credit Agreement) have been terminated and
(b) all amounts payable in respect of the Obligations have been irrevocably and
indefeasibly paid in full in cash (other than obligations under the Financing
Documents that by their terms survive and with respect to which no claim has
been made by the Senior Secured Parties).
“Security Event of Default” means an Event of Default under, and as defined in,
the Credit Agreement.
Section 1.02 Credit Agreement and UCC Definitions. Unless otherwise defined
herein or unless the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement or, if not defined therein, the UCC.
Section 1.03 Rules of Interpretation. The roles of interpretation set forth in
Section 1.02 (Principles of Interpretation) of the Credit Agreement shall apply
to this Agreement, including its preamble and recitals.
ARTICLE II
PLEDGE AND GRANT OF SECURITY INTEREST
Section 2.01 Granting Clause. To secure the timely payment in full when due
(whether at stated maturity, by acceleration or otherwise) in cash and
performance in full of the Obligations, the Pledgor hereby collaterally assigns,
grants and pledges to the Collateral Agent, for the benefit of the Senior
Secured Parties, a continuing security interest in and lien on all the estate,
right, title and interest of the Pledgor, now owned or hereafter existing or
acquired, and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise), including all the
estate, right, title and interest of the Pledgor in, to and under the following
(the “Collateral”):
(a) Any and all of the Pledgor’s right, title and interest in the Company, and
all of the Equity Interests of the Company related thereto, whether or not
evidenced or represented by any certificated security or other instrument (the
“Pledged Equity Interests”), including the membership interests described on
Schedule I hereto and the Pledgor’s share of:

  (i)   all rights to receive income, gain, profit, dividends and other
distributions allocated or distributed to the Pledgor in respect of or in
exchange for all or any portion of the Pledged Equity Interests;

  (ii)   all of the Pledgor’s capital or ownership interest or other Equity
Interest, including capital accounts, in the Company;

  (iii)   all of the Pledgor’s voting rights in or rights to control or direct
the affairs of the Company;

 

3



--------------------------------------------------------------------------------



 



  (iv)   all other rights, title and interest in or to the Company derived from
the Pledged Equity Interests;

  (v)   all indebtedness or other obligations of the Company owed to the
Pledgor;

  (vi)   all claims of the Pledgor for damages arising out of, or for any breach
or default relating to, the Pledged Equity Interests;

  (vii)   all securities, notes, certificates and other instruments representing
or evidencing any of the foregoing rights and interests or the ownership thereof
and any interest of the Pledgor reflected in the books of any financial
intermediary pertaining to such rights and interests;

  (viii)   all distributions, non-cash dividends, cash, options, warrants, stock
splits, reclassifications, rights, instruments or other investment property and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests; and

  (ix)   all security entitlements of the Pledgor in any and all of the
foregoing; and

(b) all proceeds (including proceeds of proceeds) of the foregoing Collateral,
whether cash or non-cash; provided, however, that “Collateral” shall not include
any cash or other property distributed to the Pledgor following a distribution
made in accordance with Section 7.02(s) (Negative Covenants — Restricted
Payments) of the Credit Agreement.
Section 2.02 Delivery of Collateral. (a) All certificates, notes and other
instruments representing or evidencing any Collateral shall be delivered to and
held by or on behalf of, and, in the case of notes, endorsed to the order of,
the Collateral Agent, or its designee pursuant hereto, in the manner set forth
in Section 7.02 (Delivery of Collateral; Proxy).
(b) If any Collateral consists of security entitlements, the Pledgor shall
transfer such security entitlements to the Collateral Agent (or its custodian,
nominee or other designee) or cause the applicable securities intermediary to
agree that it will comply with entitlement orders by the Collateral Agent
without further consent by the Pledgor.
Section 2.03 Retention of Certain Rights. So long as no Security Event of
Default has occurred and is continuing, the Pledgor reserves the right to
exercise all voting and other rights, title and interest with respect to the
Collateral (except as limited by the Financing Documents) and, to the extent
permitted under the Credit Agreement, to receive all income, gains, profits,
dividends and other distributions from the Collateral whether non-cash
dividends, cash, options, warrants, stock splits, reclassifications, rights,
instruments or other investment property or other property or proceeds from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such rights and interests.

 

4



--------------------------------------------------------------------------------



 



Section 2.04 Obligations Unconditional. The obligations of the Pledgor in this
Agreement shall be continuing, irrevocable, primary, absolute and unconditional
irrespective of the value, genuineness, validity, regularity or enforceability
of any Financing Document, or any other agreement or instrument referred to
therein, or any substitution, release or exchange of any guarantee of or
security for any of the Obligations and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, other than the occurrence of the Security Discharge Date. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Pledgor hereunder, which shall remain absolute and unconditional as described
above without regard to and not be released, discharged or in any way affected
(whether in full or in part) by:
(a) at any time or from time to time, without notice to the Pledgor, the time
for any performance of or compliance with any of the Obligations is extended, or
such performance or compliance is waived;
(b) any Financing Document is amended or modified or there is a departure from,
or waiver of, any of the terms of any Financing Document;
(c) the maturity of any of the Obligations is accelerated, or any of the
Obligations is modified, supplemented and/or amended in any respect, or any
right under any Financing Document, or any other agreement or instrument
referred to therein is waived or any guarantee of any of the Obligations or any
security therefore is released or exchanged in whole or in part or otherwise
dealt with;
(d) any lien granted to, or in favor of, the Collateral Agent as security for
any of the Obligations fails to be perfected; or
(e) any proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Pledgor, or any defense which the Pledgor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding. The Pledgor acknowledges and agrees that the Obligations include
interest on the Obligations at the applicable rate therefor under the Financing
Documents which accrues after the commencement of any such proceeding (or, if
interest on any portion of the Obligations ceases to accrue by operation of law
by reason of the commencement of said proceeding, such Obligations include the
interest which would have accrued on such portion of the Obligations if said
proceedings had not been commenced), since it is the intention of the parties
that the amount of the Obligations secured pursuant to this Agreement should be
determined without regard to any rule of law or order which may relieve the
Pledgor of any portion of the Obligations. The Pledgor will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Collateral Agent, or allow the claim of
the Collateral Agent in respect of, interest which would have accrued after the
date on which such proceeding is commenced.

 

5



--------------------------------------------------------------------------------



 



Section 2.05 Waiver. The enforceability and effectiveness of this Agreement and
the liability of the Pledgor, and the rights, remedies, powers and privileges of
the Collateral Agent, under this Agreement shall not be affected, limited,
reduced, discharged or terminated, and the Pledgor hereby expressly waives, to
the extent permitted by applicable laws, any defense now or in the future
arising, by reason of:
(a) the illegality, invalidity or unenforceability of all or any part of the
Obligations, any Financing Document or any agreement, security document,
guarantee or other instrument relating to all or any part of the Obligations;
(b) the illegality, invalidity or unenforceability of any security or guarantee
for all or any part of the Obligations or the lack of perfection or continuing
perfection or failure of the priority of any lien or encumbrance on any
collateral for all or any part of the Obligations;
(c) the cessation, for any cause whatsoever, of the liability of any Person that
is a guarantor of all or any part of the Obligations (other than by reason of
the full payment and performance of all Obligations);
(d) any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other Collateral
serving as security for all or any part of the Obligations, even though such
foreclosure, sale or election of remedies may impair the subrogation rights of
either the Company or the Pledgor or may preclude the Company or the Pledgor
from obtaining reimbursement, contribution, indemnification or other recovery
from the Company or any other Person and even though the Company or the Pledgor
may not, as a result of such foreclosure, sale or election of remedies, be
liable for any deficiency;
(e) any act or omission of the Collateral Agent or any other Person (other than
payment of the Obligations) that directly or indirectly results in or aids the
discharge or release of the Pledgor or any part of the Obligations or any
security or guarantee (including any letter of credit) for all or any part of
the Obligations by operation of law or otherwise;
(f) any law which provides that the obligation of a surety or the Pledgor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or the Pledgor’s obligation in
proportion to the principal obligation; or
(g) any action taken by the Collateral Agent that is authorized by this
Section 2.05 or otherwise in this Agreement, by any other provision of any
Financing Document or any omission to take any such action.
ARTICLE III
SECURITY EVENTS OF DEFAULT
The occurrence of a Security Event of Default, whatever the reason for such
Security Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any Governmental Authority, shall
constitute a default hereunder. Any such Security Event of Default shall be
considered cured or waived for the purposes of this Agreement when it has been
cured or waived in accordance with the Credit Agreement, as applicable.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Pledgor represents and warrants to and in favor of the Collateral Agent and
the other Senior Secured Parties, as of the date hereof and as of each Funding
Date and on the date of each issuance of a Letter of Credit, as follows:
Section 4.01 Organization; Power; Compliance with Law and Contractual
Obligations. The Pledgor (a) is a limited liability company validly organized
and existing and in good standing under the laws of the State of Georgia, (b) is
duly qualified to do business as is now being conducted and as is proposed to be
conducted and is in good standing as a foreign limited liability company in each
jurisdiction where the nature of its business requires such qualification,
(c) has all requisite limited liability company power and authority and holds
all Governmental Approvals required as of the date of this representation to
enter into and perform its obligations under this Agreement.
Section 4.02 Due Authorization; Non-Contravention. (a) The execution, delivery
and performance by the Pledgor of this Agreement is within the Pledgor’s limited
liability company powers, has been duly authorized by all necessary limited
liability company action, and does not contravene (i) the Pledgor’s Organic
Documents, or (ii) any Law or Contractual Obligation binding on or affecting the
Pledgor.
(b) The exercise by the Collateral Agent of any of its rights and remedies with
respect to the Collateral in accordance with the terms of this Agreement will
not contravene any Contractual Obligation binding on or affecting the Pledgor or
any of the properties of the Pledgor and will not result in or require the
creation of any Lien upon or with respect to any of the Collateral other than
pursuant to this Agreement.
Section 4.03 Validity. This Agreement constitutes the legal, valid and binding
obligations of the Pledgor enforceable in accordance with its terms, except as
the enforceability hereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).
Section 4.04 Beneficial Ownership; Pledged Equity Interests. The Pledgor is the
lawful and beneficial owner of and has full right, title and interest in, to and
under all rights and interests comprising the Collateral, subject to no Liens
(other than the Liens created under this Agreement and other Permitted Liens).
The Pledged Equity Interests (a) have been duly authorized and validly issued,
(b) are fully paid and non-assessable and (c) constitute one hundred percent
(100%) of the outstanding Class A membership interests of the Company. To the
knowledge of the Pledgor, none of the Collateral is subject to any other claims
of any Person, other than Permitted Liens.
Section 4.05 No Prior Assignment. The Pledgor has not previously assigned any of
its rights in, to or under all or any portion of the Collateral (except to the
Collateral Agent, on behalf and for the benefit of the Senior Secured Parties,
under any other Financing Document or the Pre-Petition Financing Documents, and
to the Bond Trustee under the Bond Collateral Documents).

 

7



--------------------------------------------------------------------------------



 



Section 4.06 No Other Financing Documents. The Pledgor has not executed, has not
authorized, and is not aware of, any effective UCC financing statement, security
agreement or other instrument similar in effect covering all or any part of the
Collateral on file in any recording office, except as may have been filed
pursuant to this Agreement, the other Financing Documents or the Pre-Petition
Financing Documents or the Bond Collateral Documents.
Section 4.07 Name; Organizational Number. The name of the Pledgor is First
United Ethanol, LLC, as indicated in the public records of the State of Georgia.
The Pledgor’s federal employer identification number is 20-2497196 and the
Pledgor’s Georgia limited liability company control number is 0515371. The
mailing address as of the date hereof of (i) the Pledgor is P.O. Box 386,
Camilla, GA 31779 and (ii) the Borrower is P.O. Box 386, Camilla, GA 31779.
Section 4.08 Capital Adequacy; Etc. The Pledgor is not executing this Agreement
with any intention to hinder, delay or defraud any present or future creditor or
creditors of the Pledgor.
Section 4.09 Perfection of Security Interest. (a) The security interest granted
to the Collateral Agent (for the benefit of the Senior Secured Parties) pursuant
to this Agreement in the Collateral constitutes a valid first-priority lien in
the Collateral subject, with respect to any proceeds, to the limitations set
forth in Section 9-315 of the UCC. The security interest granted to the
Collateral Agent (for the benefit of the Senior Secured Parties) pursuant to
this Agreement in the Collateral will be perfected (i) with respect to any
property that can solely be perfected by filing, to the extent Article 9 of the
UCC applies thereto, upon the filing of UCC financing statements in the filing
offices identified on Exhibit C and (ii) with respect to any property that can
be perfected by possession, upon the Collateral Agent receiving possession
thereof together with any applicable instruments of transfer in the form
attached hereto as Exhibit B, and in each case such security interest will be,
as to Collateral perfected under the UCC, superior and prior to the rights of
all third Persons now existing or hereafter arising whether by way of mortgage,
Lien, security interests, encumbrance, assignment or otherwise, subject to
Permitted Liens.
(b) Except to the extent possession of portions of such Collateral is required
for perfection, after giving effect to the filings, registrations and giving of
notice referred to in this section, all such action as is necessary has been
taken (or will be taken prior to the date of the first Funding Notice) to
establish and perfect the Collateral Agent’s rights in and to such Collateral to
the extent the Collateral Agent’s security interest can be perfected by filing,
including any recording, filing, registration, giving of notice or other similar
action. Subject to the requirements contained in the UCC with respect to the
filing of continuation statements, as of the date hereof, no filing, recording,
re-filing or re-recording other than those listed on Exhibit C is necessary to
perfect and maintain the perfection of the security interests granted to the
Collateral Agent (for the benefit of the Senior Secured Parties) pursuant to
this Agreement, to the extent the Collateral Agent’s security interest can be
perfected by filing, and all such filings have been made (or will be made prior
to the date of the first Funding Notice). All such Collateral that requires
perfection of the Lien and security interest described above by possession has
been (or will be contemporaneously with the execution of this Agreement)
delivered to the Collateral Agent.

 

8



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE PLEDGOR
The Pledgor covenants to and in favor of the Collateral Agent and the other
Senior Secured Parties as follows:
Section 5.01 Defense of Collateral. The Pledgor shall, until the Security
Discharge Date, defend its title to the Collateral and the interest of the
Collateral Agent (for the benefit of itself and the other Senior Secured
Parties) in the Collateral pledged hereunder against the claims and demands of
all other Persons.
Section 5.02 Limitation of Liens. The Pledgor shall not create, incur, assume or
suffer to exist any Liens on or with respect to all or any part of the
Collateral (other than Permitted Liens). The Pledgor shall at its own cost and
expense promptly take such action as may be necessary to discharge any such
Liens (other than Permitted Liens, including, to the extent permitted under the
Intercreditor Agreement, a lien (the “Bond Lien”) on the Collateral securing
Second Lien Obligations (as defined in the Intercreditor Agreement)).
Section 5.03 No Other Filings. The Pledgor shall not file or authorize or permit
to be filed in any jurisdiction any financing statements under the UCC or any
like statement relating to the Collateral in which the Collateral Agent (for the
benefit of the Senior Secured Parties) or the Pre-Petition Collateral Agent (for
the benefit of the Pre-Petition Senior Secured Parties) is not named as the sole
secured party (other than financing statements under the UCC in respect of the
Bond Lien).
Section 5.04 No Sale of Collateral. Except as permitted by the terms of the
Credit Agreement, the Pledgor shall not cause, suffer or permit the sale,
assignment, conveyance, pledge or other transfer of all or any portion of the
Pledgor’s Equity Interest in the Company or any other portion of the Collateral.
Section 5.05 No Impairment of Security. Except for the commencement of the
Chapter 11 Case, the Pledgor shall not take any action, or fail to take any
action, that would impair in any manner the enforceability of the Collateral
Agent’s security interest in and Lien on any Collateral.
Section 5.06 [Intentionally Omitted]
Section 5.07 Distributions. If the Pledgor in its capacity as an owner of the
Company receives any income, dividend or other distribution of money or property
of any kind from the Company (other than as expressly permitted by the Financing
Documents), the Pledgor shall hold such income or distribution as trustee for
and shall promptly deliver the same to the Collateral Agent in the exact form
received by the Pledgor (or duly endorsed by the Pledgor to the Collateral
Agent, if required).

 

9



--------------------------------------------------------------------------------



 



Section 5.08 Maintenance of Records. The Pledgor shall, at all times, keep
accurate and complete records of the Collateral. The Pledgor shall permit
officers and designated representatives of the Collateral Agent to examine the
Pledgor’s books and records pertaining to the Collateral, and make copies
thereof or abstracts therefrom, all at the expense of the Pledgor and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Pledgor; provided that if a
Security Event of Default has occurred and is continuing, the Collateral Agent
(or any of its officers or designated representatives) may do any of the
foregoing at any time during normal business hours and without advance notice.
Upon the occurrence and during the continuation of any Security Event of
Default, at the Collateral Agent’s request, the Pledgor shall promptly deliver
to the Collateral Agent copies of any and all of the records mentioned above.
Section 5.09 Name; Jurisdiction of Organization. The Pledgor shall not change
its name, its jurisdiction of organization, the location of its principal place
of business or its organization identification number without notice to the
Collateral Agent at least twenty (20) days prior to such change. In the event of
such change, Pledgor shall (at its expense) execute and deliver such instruments
and documents as may be reasonably required by Collateral Agent or required by
applicable Law to maintain a prior perfected security interest in the
Collateral.
Section 5.10 Amendments to Organizational Documents. Except as expressly
permitted by the Financing Documents, the Pledgor shall not terminate, amend,
supplement or otherwise modify, or cancel, the Organic Documents of the Company.
Section 5.11 Perfection. (a) The Pledgor agrees that from time to time, at the
expense of the Pledgor, the Pledgor shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary, or that the Collateral Agent may otherwise reasonably
request, in order to perfect, to ensure the continued perfection of, and to
protect the assignment and security interest granted or intended to be granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Pledgor shall (i) deliver any of the Collateral
represented by a certificate or other instrument to the Collateral Agent,
accompanied by such duly executed instruments of transfer or assignment as the
Collateral Agent may reasonably request, and (ii) authorize, execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments, endorsements or notices, as may be reasonably necessary or
desirable or as the Collateral Agent may reasonably request, in order to perfect
and preserve the assignments and security interests granted or purported to be
granted hereby.
(b) The Pledgor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdictions and with any filing offices as the Collateral
Agent may reasonably determine are necessary or advisable to perfect the
security interest granted to the Collateral Agent, for the benefit of the Senior
Secured Parties, herein (provided, however, that the Collateral Agent shall in
no way be responsible for the filing or content of such UCC financing statements
or any renewal thereof). Such financing statements may describe the Collateral
in the same or similar and consistent manner as described herein.

 

10



--------------------------------------------------------------------------------



 



Section 5.12 Information Concerning Collateral. The Pledgor shall, promptly upon
request, provide to the Collateral Agent all information and evidence it may
reasonably request concerning the Collateral to enable the Collateral Agent to
enforce the provisions of this Agreement.
Section 5.13 Payment of Taxes. The Pledgor shall pay or cause to be paid, before
any fine, penalty, interest or cost attaches thereto, all Taxes and other
non-governmental charges or levies (other than those Taxes or levies that are
subject to a Contest) now or hereafter assessed or levied against the Collateral
pledged by it hereunder and shall retain copies of and, upon request, permit the
Collateral Agent or any other Senior Secured Party to examine receipts showing
payment of any of the foregoing.
ARTICLE VI
REMEDIES UPON SECURITY EVENT OF DEFAULT
Section 6.01 Remedies Upon a Security Event of Default. Upon the occurrence and
during the continuation of a Security Event of Default, the Collateral Agent
shall have the right, at its election, but not the obligation, to do any of the
following, subject to the Orders:
(a) vote or exercise any and all of the Pledgor’s rights or powers incident to
its ownership of the Pledged Equity Interests, including any rights or powers to
manage or control the Company and receive dividends or distributions;
(b) demand, sue for, collect or receive any money or property at any time
payable to or receivable by the Pledgor on account of or in exchange for all or
any part of the Collateral;
(c) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted to collect or enforce any obligation or exercise any
right hereunder or included in the Collateral, including specific enforcement of
any covenant or agreement contained herein, or to foreclose or enforce the
security interest in all or any part of the Collateral granted herein, or to
enforce any other legal or equitable right vested in it by this Agreement or by
applicable Law;
(d) amend, terminate, supplement or modify all or any of the Company’s Organic
Documents;
(e) incur expenses, including attorneys’ fees, consultants’ fees and other costs
appropriate to the exercise of any right or power under this Agreement;
(f) perform any obligation of the Pledgor hereunder;
(g) secure the appointment of a receiver of the Collateral or any part thereof,
whether incidental to a proposed sale of the Collateral or otherwise, and all
disbursements made by such receiver and the expenses of such receivership shall
be added to and be made a part of the Obligations, and, whether or not the
principal sum of the Obligations, including such disbursements and expenses,
exceeds the indebtedness originally intended to be secured hereby, the entire
amount of said sum, including such disbursements and expenses, shall be secured
by this Agreement and shall be due and payable upon demand therefor and
thereafter shall bear interest at the Default Rate or the maximum rate permitted
by applicable Law, whichever is less;

 

11



--------------------------------------------------------------------------------



 



(h) exercise any other or additional rights or remedies granted to the
Collateral Agent under any other provision of this Agreement, any other
Financing Document, or exercisable by a Senior Secured Party under the UCC or
under any other applicable Law and, without limiting the generality of the
foregoing and without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable in
accordance with the UCC;
(i) take any other lawful action that the Collateral Agent deems necessary or
desirable to protect or realize upon its security interest in the Collateral or
any part thereof; and/or
(j) appoint another Person (who may be an employee, officer or other
representative of the Collateral Agent) to do any of the foregoing, or take any
other action permitted hereunder, on behalf of the Collateral Agent.
Section 6.02 Minimum Notice Period. If, pursuant to applicable requirements of
Law (as defined in the Credit Agreement), prior notice of any action described
in Section 6.01 (Remedies Upon a Security Event of Default) is required to be
given to the Pledgor or the Company, the Pledgor and the Company hereby
acknowledge and agree that the minimum time required by such applicable Law, or
if no minimum is specified, ten (10) days, shall be deemed a reasonable notice
period under such applicable Law.
Section 6.03 Sale of Collateral. Upon the occurrence and during the continuation
of a Security Event of Default, in addition to exercising the foregoing rights,
the Collateral Agent may (x) to the extent permitted by applicable Law and the
Orders, arrange for and conduct a sale of the Collateral at a public or private
sale (as the Collateral Agent may elect) which sale may be conducted by an
employee or representative of the Collateral Agent, and any such sale shall be
conducted in a commercially reasonable manner, or (y) release, temporarily or
otherwise, to the Pledgor any item of Collateral of which the Collateral Agent
has taken possession pursuant to any right granted to the Collateral Agent by
this Agreement without waiving any rights granted to the Collateral Agent under
this Agreement, the Credit Agreement, or the other Financing Documents. The
Pledgor, in connection with the Collateral Agent’s dealing with or disposing of
the Collateral or any part thereof, hereby waives all rights, legal and
equitable, it may now or hereafter have to require marshaling of assets or to
require, upon foreclosure, sales of assets in a particular order. The Pledgor
also waives its right to challenge the reasonableness of any disclaimer of
warranties, title and the like made by the Collateral Agent in connection with a
sale of the Collateral. Each successor of the Pledgor under the Financing
Documents agrees that it shall be bound by the above waiver, to the same extent
as if such successor gave such waiver itself. The Pledgor also hereby waives, to
the full extent it may lawfully do so, the benefit of all laws providing for
rights of appraisal, valuation, stay or extension or of redemption after
foreclosure now or hereafter in force. If the Collateral Agent sells any of the
Collateral upon credit, the Pledgor will be credited only with payments actually
made by the purchaser and received by the Collateral Agent. In the event the
purchaser fails to pay for the Collateral, the Collateral Agent may resell the
Collateral and the Pledgor shall be credited with the proceeds of the sale in
excess of the amounts required to pay the Obligations in full. In the event the
Collateral Agent shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by Law and this Agreement, any other Financing Document,
the Collateral Agent may bid all or less than the amount of the Obligations. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of whether or not notice of sale has been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Pledgor further
acknowledges and agrees that any offer to sell any part of the Collateral that
has been (i) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation or (ii) made privately in the manner
described herein to not less than fifteen (15) bona fide offerees shall be
deemed to involve a “public disposition” for the purposes of Section 9- 610(c)
of the UCC.

 

12



--------------------------------------------------------------------------------



 



Section 6.04 Actions Taken by the Collateral Agent. Upon the occurrence and
during the continuation of a Security Event of Default, any action or proceeding
to enforce this Agreement may be taken by the Collateral Agent either in the
Pledgor’s name or in the Collateral Agent’s name, as the Collateral Agent may
deem necessary.
Section 6.05 Private Sales. The Collateral Agent shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
made in good faith by the Collateral Agent pursuant to this Article VI conducted
in a commercially reasonable manner and in accordance with the requirements of
applicable Law. The Pledgor hereby waives any claims against the Collateral
Agent and the other Senior Secured Parties arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree, provided that such private sale is conducted in a commercially
reasonable manner and in accordance with applicable Law.
Section 6.06 Compliance With Limitations and Restrictions. The Pledgor hereby
agrees that in respect of any sale of any of the Collateral pursuant to the
terms hereof, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as the Collateral Agent
may be advised by counsel is necessary in order to avoid any violation of
applicable Law, or in order to obtain any required approval of the sale or of
the purchaser by any Governmental Authority or official, and the Pledgor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Collateral Agent be liable or accountable to the Pledgor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.
Section 6.07 No Impairment of Remedies. If, in the exercise of any of its rights
and remedies under this Agreement, the Collateral Agent shall forfeit any of its
rights or remedies, including any right to enter a deficiency judgment against
the Pledgor or any other Person, whether because of any applicable Law
pertaining to “election of remedies” or otherwise, the Pledgor hereby consents
to such action by the Collateral Agent and, to the extent permitted by
applicable Law, waives any claim based upon such action, even if such action by
the Collateral Agent shall result in a full or partial loss of any rights of
subrogation, indemnification or reimbursement that the Pledgor might otherwise
have had but for such action by the Collateral Agent or the terms herein. Any
election of remedies that results in the denial or impairment of the right of
the Collateral Agent to seek a deficiency judgment against any of the parties to
any of the Financing Documents shall not, to the extent permitted by applicable
Law, impair the Pledgor’s obligations hereunder.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VII
FURTHER ASSURANCES
Section 7.01 Attorney-in-Fact. The Pledgor hereby constitutes and appoints the
Collateral Agent, acting for and on behalf of itself and the other Senior
Secured Parties and each successor or permitted assign of the Collateral Agent
and the other Senior Secured Parties, the true and lawful attorney-in-fact of
the Pledgor, with full power and authority in the place and stead of the Pledgor
and in the name of the Pledgor, the Collateral Agent or otherwise, to enforce
all rights, interests and remedies of the Pledgor with respect to the Collateral
or enforce all rights, interests and remedies of the Collateral Agent under this
Agreement (including the rights set forth in Section 6.01 (Remedies Upon a
Security Event of Default)); provided, however, that the Collateral Agent shall
not exercise any of the aforementioned rights unless a Security Event of Default
has occurred and is continuing. This power of attorney is a power coupled with
an interest and shall be irrevocable; provided, however, that nothing in this
Agreement shall prevent the Pledgor from, prior to the exercise by the
Collateral Agent of any of the aforementioned rights, undertaking the Pledgor’s
operations in the ordinary course of business with respect to the Collateral, in
accordance with the Financing Documents.
Section 7.02 Delivery of Collateral; Proxy. All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto. All such certificates or
instruments shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably acceptable to the Collateral Agent. The
Collateral Agent shall have the right, at any time in its discretion and without
prior notice to the Pledgor or the Company, following the occurrence and during
the continuation of a Security Event of Default, to transfer to or to register
in the name of the Collateral Agent or any of its nominees any or all of the
Collateral and to exchange certificates or instruments representing or
evidencing Collateral for certificates or instruments of smaller or larger
denominations. In furtherance of the foregoing, the Pledgor shall further
execute and deliver to the Collateral Agent a proxy in the form attached hereto
as Exhibit A and an irrevocable power in the form of Exhibit B with respect to
the ownership interests of the Company owned by the Pledgor.
Section 7.03 Place of Business; Location of Records. Unless the Collateral Agent
is otherwise notified under Section 5.09 (Name; Jurisdiction of Organization),
the sole place of business of the Pledgor is, and all records of the Pledgor
concerning the Collateral are and will be, located at the physical address set
forth in Section 8.09 (Notices and Other Communications).

 

14



--------------------------------------------------------------------------------



 



Section 7.04 Waiver of Transfer Restrictions. Notwithstanding anything to the
contrary contained in the Company’s Organic Documents, the Pledgor hereby waives
any requirement contained in the Company’s Organic Documents that it consent to
a transfer of any Equity Interest in the Company in connection with a
foreclosure on such Equity Interest under the Financing Documents.
Section 7.05 The Company’s Consent and Covenant. The Company hereby consents to
the assignment of and grant of a security interest in the Collateral to the
Collateral Agent (for the benefit of the Senior Secured Parties) and to the
exercise by the Collateral Agent of all rights and powers assigned or delegated
to the Collateral Agent by the Pledgor hereunder, including the rights upon and
during the continuation of a Security Event of Default to exercise the Pledgor’s
voting rights and other rights to manage or control the Company, all in
accordance with the Financing Documents.
Section 7.06 Foreclosure. The Pledgor agrees that upon the occurrence and during
the continuation of a Security Event of Default, the Collateral Agent may elect
to non-judicially or judicially foreclose against any real or personal property
security it holds for the Obligations or any part thereof, or to exercise any
other remedy against the Company or any other Person, any security or any
guarantor, even if the effect of that action is to deprive the Pledgor of the
right to collect reimbursement from the Company or any other Person for any sums
paid by the Pledgor to the Collateral Agent or any Lender.
Section 7.07 Waiver of Rights of Subrogation. Until the Security Discharge Date,
(a) the Pledgor shall not exercise any right of subrogation and shall not
enforce any remedy that the Senior Secured Parties now have or may hereafter
have against the Company, and waives the benefit of, and all rights to
participate in, any security now or hereafter held by the Collateral Agent or
any other Senior Secured Party from the Company and (b) the Pledgor agrees not
to exercise any claim, right or remedy that the Pledgor may now have or
hereafter acquire against the Company that arises hereunder and/or from the
performance by the Pledgor hereunder, including any claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of the Senior Secured Parties
against the Company, or any security that the Senior Secured Parties now have or
hereafter acquire, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise. Any amount paid to
the Pledgor on account of any such subrogation rights prior to the Security
Discharge Date shall be held in trust for the benefit of the Collateral Agent
and shall immediately thereafter be paid to the Collateral Agent, for the
benefit of the Senior Secured Parties.
Section 7.08 Application of Proceeds. Upon the occurrence and during the
continuation of a Security Event of Default, the proceeds of any sale of or
other realization upon all or any part of the Collateral shall be applied in
accordance with Section 8.12 (Application Proceeds) of the Credit Agreement.

 

15



--------------------------------------------------------------------------------



 



Section 7.09 Limitation on Duty of the Collateral Agent with Respect to the
Collateral. The powers conferred on the Collateral Agent hereunder are solely to
protect its interest and the interests of the other Senior Secured Parties in
the Collateral and shall not impose any duty on the Collateral Agent or any of
its designated agents to exercise any such powers. Except for (a) the safe
custody of any Collateral in its possession, (b) accounting for monies actually
received by it hereunder, (c) the exercise of reasonable care in the custody and
preservation of the Collateral in its possession, and (d) any duty expressly
imposed on the Collateral Agent by applicable Law with respect to any Collateral
that has not been waived hereunder, the Collateral Agent shall have no duty with
respect to any Collateral and no implied duties or obligations shall be read
into this Agreement against the Collateral Agent. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment that is
substantially equivalent to that which the Collateral Agent accords its own
property, it being expressly agreed, to the maximum extent permitted by
applicable Law, that the Collateral Agent shall have no responsibility for
(i) taking any necessary steps to preserve rights against any parties with
respect to any Collateral, or (ii) taking any action to protect against any
diminution in value of the Collateral but, in each case, the Collateral Agent
may do so and all expenses reasonably incurred in connection therewith shall be
part of the Obligations.
Section 7.10 Termination of Security Interest. Upon the Security Discharge Date,
this Agreement and the security interest and all other rights granted hereby
shall terminate and all rights to the Collateral shall revert to the Pledgor (or
such other party legally entitled thereto). Upon any such termination, the
Collateral Agent will, at the Pledgor’s sole expense and upon its written
direction, promptly return to the Pledgor (or such other party legally entitled
thereto) all certificates and other instruments previously delivered to the
Collateral Agent representing the Pledged Equity Interests or any other
Collateral and, execute and, subject to Section 8.10 (Reinstatement), deliver to
the Pledgor such documents (including UCC-3 termination statements) as the
Company or the Pledgor may reasonably request to evidence such termination, to
release all security interest in the Collateral and to return such Collateral to
the Pledgor (or such other party legally entitled thereto).
ARTICLE VIII
MISCELLANEOUS
Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any of the Pledgor or the Company
from this Agreement, shall be effective unless in writing signed by the
Collateral Agent, and, in the case of an amendment, by the Pledgor and the
Company, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

16



--------------------------------------------------------------------------------



 



Section 8.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(b) SUBMISSION TO JURISDICTION. EACH OF THE PLEDGOR AND THE COMPANY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT, IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT
OR SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR ANY OTHER FINANCING DOCUMENT AGAINST THE PLEDGOR
OR THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH OF THE PLEDGOR AND THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FINANCING
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 8.02(b). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d) Appointment of Process Agent and Service of Process. Each of the Pledgor and
the Company hereby irrevocably appoints C T Corporation System, with an office
on the date hereof at 111 Eighth Avenue, New York, New York 10011, as its agent
to receive on behalf of itself and its property services of copies of the
summons and complaint and any other process that may be served in any such
action or proceeding in the State of New York. If for any reason the Process
Agent shall cease to act as such for either of the Pledgor or the Company, the
Pledgor or the Company, as the case may be, hereby agrees to designate a new
agent in New York City on the terms and for the purposes of this Section 8.02
reasonably satisfactory to the Collateral Agent. Such service may be made by
mailing or delivering a copy of such process to the Pledgor or the Company, as
the case may be, in care of the Process Agent at the Process Agent’s above
address, and each of the Pledgor and the Company hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each of the Pledgor and the Company also
irrevocably consents to the service of any and all process in any such action or
proceeding by the air mailing of copies of such process to the Pledgor or the
Company, as the case may be, at its then effective notice addresses pursuant to
Section 8.09 (Notices and Other Communications).

 

17



--------------------------------------------------------------------------------



 



(e) Immunity. To the extent that either the Pledgor or the Company has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Pledgor and the Company hereby irrevocably and
unconditionally waives such immunity in respect of its obligations under the
Financing Documents and, without limiting the generality of the foregoing,
agrees that the waivers set forth in this Section 8.02(e) shall have the fullest
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.02.
Section 8.03 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto and the other Senior Secured Parties, and each of their
successors and permitted assigns under this Agreement, the Credit Agreement and
the other Financing Documents, any benefit or any legal or equitable right or
remedy under this Agreement.
Section 8.04 Expenses. Each of the Pledgor and the Company agrees to pay on
demand to the Collateral Agent all costs and expenses incurred by the Collateral
Agent (including the fees, expenses and disbursements of counsel) incident to
its enforcement, exercise, protection or preservation of any of its rights,
remedies or claims (or the rights or claims of any other Senior Secured Party)
under this Agreement.
Section 8.05 Interest. Any amount required to be paid by the Pledgor or the
Company pursuant to the terms hereof that is not paid when due shall bear
interest at the Default Rate or the maximum rate permitted by law, whichever is
less, from the date due until paid in full in cash.

 

18



--------------------------------------------------------------------------------



 



Section 8.06 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed and delivered by the Collateral Agent and when the
Collateral Agent has received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 8.07 Entire Agreement. This Agreement, together with each other
Financing Document, is intended by the parties as a final expression of their
agreement and is intended as a complete and exclusive statement of the terms and
conditions thereof.
Section 8.08 No Waiver; Cumulative Remedies. No failure by the Collateral Agent
to exercise, and no delay by the Collateral Agent in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Financing Document,
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 8.09 Notices and Other Communications. (a) Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 8.09(b)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as set forth below:

                  If to the Pledgor:    
 
                First United Ethanol, LLC         Mailing Address:   P.O. Box
386
 
          Camilla, GA 31730
 
                Physical Address:   4615 Back Nine Road
 
          Pelham, GA 31779
 
                Attention:   Larry Kamp, Chief Financial Officer     Telephone:
  (229) 522-2822     Facsimile:   (229) 522-2824     E-mail:  
larry@firstunitedethanol.com

 

19



--------------------------------------------------------------------------------



 



                  If to the Company:    
 
                Southwest Georgia Ethanol, LLC     Mailing Address:   P.O. Box
386
 
          Camilla, GA 31730
 
                Physical Address:   4615 Back Nine Road
 
          Pelham, GA 31779
 
                Attention:   Larry Kamp, Chief Financial Officer     Telephone:
  (229) 522-2822     Facsimile:   (229) 522-2824     E-mail:  
larry@firstunitedethanol.com
 
                If to the Collateral Agent:
 
                WestLB AG, New York Branch     7 World Trade Center     250
Greenwich Street     New York, NY 10007     Attention:   Andrea Bailey    
Telephone:   212-597-1158     Facsimile:   212-302-7964     E-mail:  
NYC_Agency_Services@WestLB.com

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
(c) Each of the parties hereto may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.
Section 8.10 Reinstatement. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time any payment
pursuant to this Agreement is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, reorganization, liquidation of the
Pledgor, the Company or any other Person party to a Financing Document or upon
the dissolution of, or appointment of any intervenor or conservator of, or
trustee or similar official for, the Pledgor, the Company or any other Person
party to a Financing Document or any substantial part of the Pledgor’s, the
Company’s or any other such Person’s assets, or otherwise, all as though such
payments had not been made, and the Pledgor or the Company shall pay the
Collateral Agent on demand all reasonable costs and out-of-pocket expenses
(including reasonable fees, expenses and disbursements of counsel) incurred by
the Collateral Agent in connection with such rescission or restoration.

 

20



--------------------------------------------------------------------------------



 



Section 8.11 Rights of the Collateral Agent. The Collateral Agent shall be
entitled to the rights, protections, immunities and indemnities set forth in the
Credit Agreement, the Intercreditor Agreement and the other Financing Documents
as if specifically set forth herein. With respect to the duties, obligations and
rights of the Collateral Agent, if any conflict between the terms of this
Agreement and the terms of the Credit Agreement arises, the terms of the Credit
Agreement shall govern and control.
Section 8.12 Severability. If any provision of this Agreement, any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement, the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 8.13 Successions and Assignments. This Agreement shall create a
continuing pledge and assignment of and security interest in the Collateral and
shall (a) remain in full force and effect until the Security Discharge Date and
as otherwise provided in Section 8.14 (Survival); (b) be binding upon the
Company, the Pledgor, and their respective successors and assigns; and
(c) inure, together with the rights and remedies of the Collateral Agent, to the
benefit of the Collateral Agent, the Senior Secured Parties and their respective
successors and permitted assigns. The release of the security interest in any of
the Collateral, the taking or acceptance of additional security, or the resort
by the Collateral Agent to any security it may have in any order it may deem
appropriate, shall not affect the liability of any Person on the indebtedness
secured hereby. The Pledgor is not entitled to assign its obligations hereunder
to any other Person without the written consent of the Collateral Agent, and any
purported assignment in violation of this provision shall be void.
Section 8.14 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 8.04 (Expenses) shall survive any termination of this
Agreement. In addition, each representation and warranty made hereunder, in any
other Financing Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by each Agent, each Lender, regardless of any investigation made by
any Agent, any Lender or on their behalf and notwithstanding that any Agent, or
any Lender may have had notice or knowledge of any Security Default or Security
Event of Default at the time of any extensions of credit to the Company under
the Financing Documents, and shall continue in full force and effect as long as
any Loan or any other Obligation under any Financing Document shall remain
unpaid or unsatisfied.

 

21



--------------------------------------------------------------------------------



 



Section 8.15 Time. Time is of the essence of this Agreement.
Section 8.16 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, neither the Pledgor nor the Company shall assert,
and each of the Pledgor and the Company hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing
Document, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan, or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement, the other Financing Documents or the
transactions contemplated hereby or thereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Pledge and Security Agreement to
be duly executed and delivered as of the date first above written.

           
FIRST UNITED ETHANOL, LLC
as Pledgor
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp        
Title:   Chief Financial Officer       
SOUTHWEST GEORGIA ETHANOL, LLC,
as Company
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp        
Title:   Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

           
WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
      By:   /s/ Dominick D’Ascoli         Name:   Dominick D’Ascoli       
Title:   Director              By:   /s/ Christian Grane         Name:  
Christian Grane         Title:   Executive Director   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
IRREVOCABLE PROXY
The undersigned hereby appoints WESTLB AG, NEW YORK BRANCH, not in its
individual capacity but solely as “Collateral Agent” under the Pledge and
Security Agreement described below (the “Collateral Agent”), as Proxy with full
power of substitution, and hereby authorizes Collateral Agent to represent and
vote all of the membership interests of Southwest Georgia Ethanol, LLC, a
limited liability company organized and existing under the laws of the State of
Georgia, owned by the undersigned on the date of exercise hereof during the
continuance of a Security Event of Default under, and as defined in, the Pledge
and Security Agreement, dated as of February 4, 2011 among First United Ethanol,
LLC, Southwest Georgia Ethanol, LLC and the Collateral Agent at any meeting or
at any other time chosen by the Collateral Agent in its sole discretion.

          Date: February 4, 2011   FIRST UNITED ETHANOL, LLC
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp,        
Title:   Chief Financial Officer   

 

A-1 



--------------------------------------------------------------------------------



 



EXHIBIT B TRANSFER DOCUMENT
FOR VALUE RECEIVED, First United Ethanol, LLC, a limited liability company
organized and existing under the laws of the State of Georgia, hereby sells,
assigns and transfers unto  _____  all of its ownership interests in Southwest
Georgia Ethanol, LLC, a limited liability company organized and existing under
the laws of the State of Georgia, standing in its name on the books of First
United Ethanol, LLC, represented by Certificate No. A-1, and irrevocably
appoints  _____  as attorney to transfer the ownership interests with full power
of substitution in the premises.

                 
Date:
          FIRST UNITED ETHANOL, LLC
 
 
 
           
 
               
 
          By:   /s/ Lawrence A. Kamp
 
               
 
              Name: Lawrence A. Kamp,
 
              Title: Chief Financial Office
 
                In the presence of:            
 
                /s/ Alicia Shirah                          
 
                (SEAL)            
 
                Alicia H. Shirah             Georgia Notary Public — Mitchell
County             Expires June 24, 2011            

 

I-1 